DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive.
Applicant argues on page 6 “By contrast, Diab does not show a faraday cage extending from the body portion with the detector as a foldable flap. Instead, Diab, e.g., shows a flex circuit 570, with an EMI shield separately provided, with walls 530 that are folded around the detector 420, with tabs 535 that are soldered in place (see, e.g., paragraph [0029] of Diab)”.
The examiner is not persuaded. It is further noted that the claims do not actually recite that the detector is a foldable flap or that the detector is located on a foldable flap. Also, as-filed specification ([0023]) and Fig. 2 does not have support for detector being part of the foldable flap or on foldable flap. Additionally, per the 112(b) rejection below, the newly amended claim language is unclear.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: The limitation “a body having a flexible circuit that couples the LED and the detector to the communication interface” should be followed by “; and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-10, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, the newly amended claim language “a faraday cage provided as a flap portion of the body extending from the portion of the body housing the detector that is folded over the detector” seems to contain incorrect grammar causing this language to be unclear. For example, the amended claim language can be interpreted in multiple ways as set forth below. 
It seems unclear as to whether or not the phrase “housing the detector” is associated with “the body” or “the portion” or “a flap portion.”
It seems unclear whether or not the phrase “that is folded over the detector” is associated with “the body” or “the portion” or “a flap portion.” 
There is also antecedent basis issue with “the portion.” If you are interpreting “the portion” to be referring to “a flap portion”, then you would have the limitation that suggest a flap portion extending from itself.
 In light of the specification [0023] and Fig. 2, the applicant is recommended to amend the above claim language to “a flap portion extending from a portion of the body, wherein the flap portion is folded over the detector” in order to overcome this rejection under 35 U.S.C. 112(b).
Dependent claims are rejected for the same reasons indicated above for claims 1 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diab (Pub. No.: US 2008/0197301 A1).
Regarding claims 1 and 9, Diab discloses a patient monitoring sensor (e.g. see element 300), comprising a communication interface (e.g. see element 305, [0027]), through which the patient monitoring sensor can communicate with a monitor (e.g. see element 361); a detector (e.g. see element 303), communicatively coupled to the communication interface, capable of detecting light; a body having a flexible circuit that couples the LED and the detector to the communication interface (e.g. see [0028], figure 4 element 420, [0029], figure 5 element 570), a faraday cage (e.g. see figure 6, elements 600/650, [0031]-[0035]) provided as a flap portion of the body extending from the portion of the body housing the detector that is folded over the detector (e.g. see figure 6 elements 601, 605, 607, and 615, [0031]), wherein the faraday cage includes an aperture (e.g. see figure 6 element 613, [0031]) configured to limit an amount of light from the light source that the detector is able to detect (e.g. see [0031], [0036], [0038]).
Diab discloses a light source communicatively coupled to the communication interface (e.g. see figure 3 element 301) but does not explicitly say the light source is LED. Diab teaches that it is known to use an LED light source in [0005]-[0006] to ensure the appropriate wavelengths are emitted to illuminate the body tissue while still interacting properly with the faraday shield/cage. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an LED light source as taught in [0005]-[0006] of Diab in the light emitter 301 since said modification would provide the predictable results of ensuring the appropriate wavelengths are emitted to illuminate the body tissue while still interacting properly with the faraday shield/cage.
Regarding claims 2 and 10, Diab discloses the aperture includes a plurality of openings (e.g. see figure 6 element 621, [0031]).
Regarding claims 5 and 13, Diab discloses the flap portion of the sensor is joined to the body of the sensor by a hinge (e.g. see figure 6 elements 601, 605, 607, and 615, [0031]. Note: The point where the EMI shield walls bend forms a “hinge”).
Regarding claims 6 and 14, Diab discloses the hinge includes conductive material to electrically connect the body of the sensor to the flap portion of the sensor (e.g. see figure 6 elements 601, 605, 607, and 615, [0031]. “EMI shield 600 is made from an electrically conducting material, such as copper or a copper alloy, in order to keep various forms of electromagnetic interference from penetrating its structure”).
Regarding claims 7 and 15, Diab discloses a visual indicator disposed on the body such that when an end of the flap portion is placed adjacent to the visual indicator, the aperture is properly aligned over the detector (e.g. see figure 6 elements 609, 611, 617, 619. The tabs will provide a visual alignment indication).
Regarding claims 8 and 16, Diab discloses the use of an adhesive to connect the shield plate to the EMI shield (e.g. see [0030], [0033], [0034]) but is silent as to the flap portion including an adhesive configured to secure the end of the flap portion to the body. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an adhesive as taught in [0030], [0033], [0034] of Diab to secure the flap portion to the body since said modification would provide the predictable results of providing a more secure connection between the faraday shield/cage and the device body.
Regarding claims 17 and 19, Diab discloses the flexible circuit includes a first conductive material (e.g. see [0028], figure 4 element 420, [0029], figure 5 element 570. NOTE: A circuit is necessarily conductive), and wherein the flap portion includes a second conductive material to create the faraday cage around the detector (e.g. see [0031], [0034], figure 6 elements 601, 605, 607, 615. [0031] discloses “EMI shield 600 is made from an electrically conducting material, such as copper or a copper alloy”).
Regarding claims 18 and 20, Diab discloses the second conductive material comprises copper (e.g. see [0031], [0034], figure 6 elements 601, 605, 607, 615. [0031] discloses “EMI shield 600 is made from an electrically conducting material, such as copper or a copper alloy”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.C.E/Examiner, Art Unit 3792   

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792